IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. PD-0162-07


ANIBAL HERIBERTO VALLE, Appellant

v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SEVENTH COURT OF APPEALS
WHEELER COUNTY


 Per curiam.

O P I N I O N


	Anibal Heriberto Valle was found guilty by a jury of the third-degree felony offense of
possession of marijuana in an amount of five pounds or more but less than fifty pounds.  The
jury sentenced Valle to ten years' imprisonment. Valle appealed, claiming that the evidence
was legally and factually insufficient to support his conviction. (1)
  The Amarillo Court of
Appeals held that, although the evidence was legally sufficient to sustain Valle's conviction,
the evidence was nevertheless factually insufficient to support his conviction. (2)  As a result, the
court reversed the judgment of the trial court and remanded the case for additional
proceedings. (3)  The State petitioned for review, which we granted to consider the following
issues:
	(1) 	Did the court of appeals fail to properly apply the standard of review for
determining the factual sufficiency of the evidence as most recently stated by
this Court in Watson v. State? (4)

	(2) 	Did the court of appeals err by holding that the evidence was factually
insufficient to support the jury's verdict of guilt for possession of marijuana?

 Having examined the record and briefs and considered the arguments in the case, we
conclude that our decision to grant review was improvident.  We therefore dismiss the State's
petition as improvidently granted.

DATE DELIVERED: September 26, 2007
DO NOT PUBLISH

1.  Valle v. State, 223 S.W.3d 538, 540 (Tex. App.--Amarillo 2006).
2.   Id. at 547.
3.   Id.
4.   204 S.W.3d 404 (Tex. Crim. App. 2006).